PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Miller, Lisa, Therese
Application No. 16/371,150
Filed: 1 Apr 2019
For: Invoice Analytics System
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to revive the above-identified application, filed March 29, 2021, and supplemented April 6, 2021, which is first treated as a petition to withdraw the holding of abandonment. This is also a decision on the concurrently-filed petition under 37 CFR 1.78(c) to accept a delayed claim of benefit under 35 U.S.C. 119(e), as set forth in the concurrently-filed application data sheet.

The petition to withdraw the holding of abandonment is GRANTED.

The petition under 37 CFR 1.78(c) and (e) is DISMISSED.

The petition to revive the application is DISMISSED as moot.
 
Petition to withdraw holding of abandonment

The application was held abandoned March 10, 2021, for failure to timely respond to the Notice of Allowance and Fee(s) Due mailed December 9, 2020, which set a three (3) month statutory period. On March 26, 2021, a Notice of Abandonment was mailed, stating that the issue fee had not been received. 

Petitioner asserts that the issue fee was timely submitted March 8, 2021, but that no EFS-Web Acknowledgement Receipt was generated. Applicant asserts it was informed by the Electronic Business Center that the issue fee had been received, but that there was a technical problem with the EFS System.

A review of Office financial records indicates that the issue fee was received March 8, 2021. As such, the issue fee was timely received, and there is no abandonment in fact. 

Therefore, the holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.


Petition to revive

As the application was not abandoned, the petition to revive is unnecessary and will be dismissed as moot.

As the petition fee was not required, the petition fee will be refunded to counsel’s credit card as requested by applicant. 

Petition Under 37 CFR 1.78(c) and (e)

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) to the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition lacks item(s) 1.

The petition is dismissed because applicants did not use the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) on the ADS to show the changes in the domestic benefit information previously of record. 

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed April 16, 2019. Specifically, no benefit claim(s) to Application No. 62/424,559 was made of record on the most recent filing receipt, therefore the entirety of the benefit claims sought to be added (i.e., application number, 

A renewed petition must be filed, accompanied by a properly-marked corrected ADS in compliance with 37 CFR 1.76(c).

Additionally, the present petition and ADS were filed March 29, 2021, after the payment of the issue fee on March 8, 2021. 37 CFR 1.312 states, in pertinent part, that any amendment filed after allowance must be filed before or with payment of the issue fee. A petition under 37 CFR 1.78 and/or an application data sheet (ADS) are considered an amendment within the meaning of 37 CFR 1.312. The petition is therefore dismissed. Applicant may file a renewed petition under § 1.78 accompanied by a petition to withdraw from issue and a request for continued examination (RCE) prior to the issuance of the patent.

Alternatively, petitioner may wait until after the application issues as a patent and file a renewed petition with a request for a certificate of correction. The request must include a draft certificate of correction and a certificate of correction fee. 

A renewed petition must be filed, accompanied by the item(s) described above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)